Citation Nr: 1519229	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-15 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to recognition as the Veteran's surviving child for the purpose of establishing legal entitlement to VA benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active duty service from March 1943 to March 1945.  He died in May 1991.  The appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In February 2015, the appellant testified at a personal hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran and the appellant's mother were married in October 1957.

2.  The Veteran died in May 1991.

3.  The appellant's mother abandoned her September 2002 informal claim for dependency and indemnity compensation.

4.  The appellant's mother died in June 2008.

5.  The appellant was 29 years old when the Veteran died; the evidence of record does not show and the appellant has denied that he was permanently incapable of self-support before the age of 18.

6.  The Veteran had never filed a claim for VA benefits prior to his death and there was no pending claim for VA benefits at the time the appellant's mother died.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving child for VA purposes have not been met.  38 U.S.C.A. §§ 101(4), (14) (West 2014); 38 C.F.R. §§ 3.5, 3.57, 3.356 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Board has denied the claim on appeal as a matter of law.  In cases where the law, and not the evidence, is dispositive, VA's duties to notify and assist a claimant are not for application.  Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004).  

Regardless, the appellant was provided an opportunity to set forth his contentions during the February 2015 hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfills two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.


During the hearing, the undersigned Veterans Law Judge identified the issue on appeal; clarified the appellant's contentions; explained that the issue involved a legal, as opposed to a factual, determination; inquired as to whether the appellant was helpless or unable to take care of himself; and defined the term "child" for purposes of the claim.  The Board finds that it has fulfilled its duty under Bryant. 

II. Criteria and Analysis

The appellant seeks entitlement to VA death benefits.  In statements made throughout the claim and in oral testimony, the appellant asserted and clarified that he was not seeking VA benefits as the "alternate," or in the place of his deceased mother, who was the Veteran's surviving spouse.  He suggests that because his mother had filed an informal claim in September 2002 for dependency and indemnity compensation (DIC) benefits and his "name was presented, affixed in the application," and because the RO mailed a letter the same month to his mother asking her to complete and return an enclosed VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child) and submit other required information, that he now has legal standing to apply for VA death benefits in her place.

The May 2012 RO decision denied entitlement to nonservice-connected death pension, DIC, and accrued benefits because the appellant had no legal entitlement to these benefits because the evidence did not establish his status as a "child" for VA purposes.

VA death benefits may be payable to a child of a veteran.  38 U.S.C.A. §§ 101(14), 1313, 1542; 38 C.F.R. § 3.5.  To establish status as a surviving child of a veteran, a child must be unmarried and must either be under the age of 18 and have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.356.

A Certificate of Death reflects that the Veteran died in May 1991.  

In April 2012, the appellant submitted VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension and Accrued Benefits for Surviving Spouse or Child (Including Death Compensation if Applicable) [hereinafter Death Benefits Application].  He also submitted the Certificates of Death for the Veteran and the Veteran's spouse (the appellant's mother), who died in June 2008, and his Certificate of Birth.  In a May 2012 letter, the RO notified the appellant of the denial of his claim because the evidence of record showed he was already over age 18 [and over age 23] and there was no evidence to show permanent incapacity for self-support due to mental or physical incapacity before reaching the age of 18.  Hence, the RO concluded that the appellant may no longer be considered as a "child" for VA purposes.

Having reviewed the evidence of record and considered the appellant's testimony and contentions, the Board finds that the appellant is the Veteran's adult son, but has not shown to be a "helpless child" for VA purposes prior to turning 18 as defined for VA death benefits purposes.  In this regard, the Board finds that, in April 2012, when he filed his claim for VA death benefits, the appellant was neither a minor child (under the age of 18) nor was he in a program of education or training and under the age of 23.  Rather, he was born in March 1962 and attained the age of 18 in 1980 and the age of 23 in 1985.  Consequently, the appellant was not a child of the Veteran under either 38 C.F.R. § 3.57(a)(1)(i) or (iii) at the time he filed his claim in April 2012.  

Furthermore, the appellant does not contend, and the evidence does not show, that he became permanently incapable of self-support before the age of 18.  On the contrary, during the February 2015 Board hearing, he testified that he had been able to work as an adult, but more recently could not work due to gastroesophageal reflux disease (GERD). 

It is clear that the appellant does not meet eligibility requirements as a child under the governing statutes and regulations.  Because the appellant does not qualify as a "child" of the Veteran for VA purposes, the Board finds that the underlying claim of entitlement to VA death benefits is without merit, and the appeal must be denied.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Moreover, because the law, rather than the facts of the case, is controlling, the provisions of 38 U.S.C.A. § 5107(b) are not for application.

As a final matter, to the extent the appellant seeks to serve as an "alternate" for his mother regarding her September 2002 request for VA death benefits, the Board finds that the appellant is not eligible to make such a claim.  Federal law and regulations provide that if a claimant dies on or after October 10, 2008, while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010.  Eligibility to make a claim for substitution shall be determined in accordance with the provisions outlined for payment of accrued benefits.  38 U.S.C.A. § 5121A(b).

Regarding accrued benefits, periodic monetary benefits to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of such individual be paid upon the death of a veteran, to the living person first listed: the veteran's spouse, the veteran's children (in equal shares).  Upon the death of a widow or remarried surviving spouse, to the children of the deceased veteran.  38 U.S.C.A. § 5121(a)(2)(A),(B); 38 C.F.R. § 3.1000(a) (1)(i)(ii), (2).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  For purposes of accrued benefits, a child is as defined in 3.57.  38 C.F.R. § 3.1000(d)(2).  As discussed above, and as reflected by the May 2012 RO decision in the first instance, the appellant is not a "child" within the meaning of 38 C.F.R. § 3.57 for VA purposes.  

Furthermore, even if the appellant bore the expense of last sickness and burial, the Board finds that he would not be entitled to any accrued benefits because there was no pending claim for such benefits at the time of his mother's death in June 2008 and because both the Veteran and the appellant's mother died before October 10, 2008.  Here, the evidence of record reflects that the appellant's mother submitted an informal claim for VA death benefits in September 2002.  The RO mailed her a letter in September 2002, requesting that she submit additional required information and that she complete and return an enclosed VA Form 21-534 (Death Benefits Application).  No further communication was received from the Veteran's widow.  

In fact, the appellant testified in February 2015 that after his mother died, he eventually reviewed the required documents [for a death benefits claim] outlined in the 2002 letter from Mr. Johnson, who was the RO employee who authored the September 2002 letter to the Veteran's widow, and the appellant submitted the required information and Death Benefits Application in 2012.  (A review of the VA Form 21-534 completed by the appellant reflects that it was the version approved in June 1998 and sent to the Veteran's widow and not the superseding version approved in March 2009, which was used at the time the appellant filed his claim).  Accordingly, because the appellant's mother, who was the Veteran's surviving spouse, did not furnish the information requested in the September 2002 RO letter within one year after the date of her request for VA death benefits, the Board finds that she abandoned her claim.  38 C.F.R. § 3.158.

Stated plainly, the appellant is not entitled to receive VA death benefits or to apply for such benefits in his mother's place because he cannot be legally recognized as a surviving "child" of the Veteran for VA purposes, which was determined by the RO in the first instance, and because there was no pending claim for VA benefits at the time of his mother's death in June 2008.


ORDER

The appellant is not entitled to recognition as the Veteran's child for the purpose of entitlement to VA benefits, and his claim is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


